Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 08/10/22.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Forta de Souza Filho (US 2014/0353931), hereinafter Frota, was found to be the closest prior art.  Frota discloses a reducing sleeve 22 for fastening a machining tool 18 in a tool holder 1 (See Figure 2), comprising: a reducing sleeve 22 body which extends along a reducing sleeve center axis (See Figure 2) and which has a first end, which is a tool side end in the clamped state of the reducing sleeve (See Figure 3), and a second end, which is opposite to the first end and is a tool holder-side end in the clamped state of the reducing sleeve (See Figure 3) wherein at the second end 50 is provided a multifunctional interface, which is designed both for coupling the reducing sleeve body 22 to a sealing unit (Note: the external thread 56 of the reducing sleeve forms a sealing connection with the tool holder) (See Figures 4a and 3) for a coolant supply channel formed in the center of the reducing sleeve (Note: coolant may be supplied through aperture 52 to the tool) (See Figure 3) and for coupling the reducing sleeve body to a safety unit for providing a pull-out safety geometry for the machining tool (Note: the threaded connection between the reducing sleeve and the tool holder also provides a pull-out safety geometry, preventing the reducing sleeve from being pulled out of the tool holder).  
Frota does not disclose wherein the reducing sleeve body comprises at least one coolant supply channel which extends at a distance from the reducing sleeve center axis wherein the at least one coolant supply channel extends at least in sections as a groove that extends on an outer circumference of the reducing sleeve.  Frota further does not disclose wherein the second end is provided a multifunctional interface comprising an internal thread.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of Frota, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/
Examiner, Art Unit 3722

/ERIC A. GATES/Primary Examiner, Art Unit 3722